DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-10 of Applicant’s Response filed 02/04/2021, with respect to the 35 U.S.C. 103 rejections of claims 1, 3-8, 10-15, and 17-23 have been fully considered and they are persuasive. The 35 U.S.C. 103 rejections have been withdrawn. Please see novelty/non-obviousness section below for a further discussion of the Examiner’s view.
Applicant's arguments, see pages 10-17 of Applicant’s Response filed 02/04/2021, with respect to the 35 U.S.C. 101 of claims 1, 3-8, 10-15, and 17-23 have been fully considered but they are not persuasive.
Applicant argues, on pages 11-12, that the claims require steps to be performed by the one or more hardware components which could not be practically performed in the human mind. Examiner respectfully disagrees, and notes that, but for the requirement to implement these steps on a generic computer component, a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could perform each of the steps recited on page 12 by Applicant. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). Applicant’s 
 Applicant argues, on pages 12-13, that a number of steps represent a practical application of the abstract idea, however, Examiner respectfully notes that the steps recited have been characterized by the Examiner as part of the abstract idea itself, and therefore do not constitute additional elements which would represent a practical application of the abstract ideas recited. Examiner respectfully notes that the MPEP states “. .. it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” MPEP 2106.05(a)(II) Further, the MPEP states “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))” MPEP 2106.05(a).
Applicant argues, on pages 14-15, that the Examiner failed to examine the claims as a whole. Examiner respectfully disagrees, and notes that Examiner gave a thorough, element by element, analysis in the Final Rejection mailed 11/17/2021 and points to paragraph [0020] which ultimately concludes that the claims, as a whole, are directed to the abstract ideas which they recite.
Applicant argues on page 16, that the claims recite elements which amount to significantly more than the abstract ideas recited. Examiner respectfully disagrees, and notes that, outside of the elements listed on page 16 by Applicant in support of such, all that remains are elements which represent mere generic computer implementation of the abstract idea.
Finally, Applicant argues, on page 17, that, since claims could be said to be novel and non-obvious over the prior art, the claims add elements other than that which is well-understood routine and conventional in the art. Examiner respectfully notes that the analysis set for in Alice for determining 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1, 3-8, 10-15, and 17-23 rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application 
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
obtain at least one live load assignment request for at least one live load; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities 
determine at least one of a plurality of tour templates that match the at least one live load assignment request based on at least one matching attribute; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could determine one or more tour templates that match a request based on at least one matching attribute)
determine a fill rate for each of a tour execution associated with each of the plurality of tour templates that were matched, wherein each fill rate is based on a number of live loads matched to each of the plurality of tour templates and a number of live loads matched to all of the plurality of tour templates; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could determine a fill rate for each tour execution by checking which templates had the most live executions)
store all of the matched tour templates in a first list; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation or judgment could store matched tour templates in a first list)
store all of the tour executions associated with the matched tour templates in a second list; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation or judgment could store all of the tour executions associated with the matched tour templates in a second list)
and sort the tour executions in the second list based on respective fill rates for each of the tour executions; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, a pen and paper, and simple 
determine a tour execution of the tour executions associated with each of the plurality of tour templates that were matched with the highest fill rate based on the determined fill rates; (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could check for a highest rate)
and assign the at least one live load to a first tour execution of the tour executions associated with each of the plurality of tour templates that were matched based on the determined fill rates, wherein the assigning comprises assigning the at least one live load to the first tour execution with the highest fill rate when the first tour execution has capacity for the at least one live load. (claims 1, 8, 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since it recites the assignment of a load to a given transport shipment which has capacity and the highest fill rate, a step performed by commercial shipping entities looking to perform shipping services for customers, a commercial sales activity)
The above elements, as a whole, represent certain methods of organizing human activity in the form of commercial interactions such as business relations or commercial sales activities since, as a whole, they recite a method for scheduling a given load at a determined template which has the highest fill rate and excess capacity. This is a commercial process for scheduling shipments. Furthermore, as a whole they recite mental processes since the limitations include the mental observation, evaluation, and judgment steps required to perform the determination steps required in this process. Thus, the claims, as a whole, recite abstract ideas. 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A system comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a memory storing executable instructions; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and at least one processor communicatively coupled to the memory, the at least one processor configured to execute the instructions to: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A method by a computing device comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 3-7, 10-14, and 17-23, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 3, 10, and 17:
determine that the at least one live load cannot be successfully assigned to the tour execution with the highest fill rate;
determine that there are no further tour executions in the second list;
obtain a next tour template from the first list;
generate a new tour execution based on the next tour template from the first list;
and assign the at least one live load to the new tour execution.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could perform the determine, obtain, generate, and assign steps. The obtain and assign steps further recite certain methods of organizing human activity for the reasons outlined above regarding the independent claims. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 4, 11, and 18:
 determine that a capacity of the new tour execution will not be exceeded if the at least one live load is assigned to the new tour execution.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could determine whether the addition of a load will exceed a capacity. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 5, 12, and 19:
determine that the new tour execution is currently active.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could determine that a given shipment is active. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 6, 13, and 20:
determine that the at least one live load cannot be successfully assigned to the tour execution with the highest fill rate;
obtain a next tour execution in the second list with the remaining highest fill rate;
and assign the at least one live load to the next tour execution.
 The broadest reasonable interpretation of this limitation further recites mental processes since a human using their mind, a pen and paper, and simple observation, evaluation, and judgment could perform the determine, obtain, and assign steps. The obtain and assign steps further recite certain methods of organizing human activity for the reasons outlined above regarding the independent claims. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 7 and 14:
 assign the tour execution to a vehicle for execution of the at least one live load.
 This assign step further recite certain methods of organizing human activity for the reasons outlined above regarding the independent claims. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 21, 22, and 23:
aggregate, within a database, inbound load data for a plurality of inbound loads based on a similar attribute; 
aggregate, within the database, outbound load data for a plurality of outbound loads based on a similar attribute; 
generate a plurality of inbound nodes based on the aggregated inbound load data; generate at least one outbound node based on the aggregated outbound load data; 
generate optimal path data identifying a plurality of optimal paths based on the plurality of inbound nodes and the at least one outbound node; and 
generate at least one of the plurality of tour templates based on the optimal path data.
 But for the requirement to implement them on a set of generic computer components, the broadest reasonable interpretation of the above limitations recite one or more abstract ideas in the form of 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 3-7, 10-14, and 17-23, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628